Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 22:

A rotating coalescer comprising:
a housing comprising:
a first housing section having a blowby gas inlet structured to receive crankcase blowby gases from a crankcase; and 
an oil outlet;
an endcap;
a separator coupled to and positioned between the first housing section and the endcap, the separator structured to receive unfiltered crankcase blowby gases from radially inside the separator with respect to a central axis and filter the crankcase blowby gases passing radially through the separator by coalescing and separating oils and aerosols contained in the crankcase blowby gases;
a hollow shaft extending through the housing and positioned radially inside of the separator, the hollow shaft forming a blowby gas outlet structured to route the crankcase blowby gases filtered after radially passing through the separator out of the housing; and
a drive mechanism operatively coupled to the hollow shaft, the drive mechanism structured to rotate the hollow shaft and the housing.

The instant application was previously given a double patenting rejection on 31 January 2022 under US Pat No 11,156,137 (of which the instant application is a continuation). The limitations of the instant application and the noted patent are generally similar, and the instant application is allowable for the same reasons given in the allowance of US Pat No 11,156,137 on 21 June 2021.
A terminal disclaimer was filed on 21 April 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747